DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetical coupling mechanism in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not teach how the magnet is provided on the ring mount and the mount base.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2019-150906.
Regarding claim 1, JP2019-150906 teaches a cutting apparatus comprising: 
a chuck table 110 for holding a workpiece thereon; and 
a cutting unit 100, on which a hub blade 124 can be mounted, for cutting the workpiece held on the chuck table, the hub blade having an annular base with an opening defined centrally therein and an annular grindstone fixed to an outer circumferential edge of the annular base, 
wherein the cutting unit includes 
a spindle 122, 
a mount base 2 fixed to a distal end of the spindle and having an annular coupling face 22 extending around an axis of the spindle and external threads 21 on a distal end portion of the mount base, 
a ring-shaped ring mount 127 coupled to the coupling face of the mount base and having an annular support surface supporting a surface of the annular base of the hub blade, 
a coupling mechanism (5, 4) coupling the ring mount to the coupling face of the mount base, and 
a nut 31 threaded over the external threads of the mount base, and 

See Figs. 3-4.
	Regarding claim 5, the coupling mechanism includes an inner wall support 22 supporting an inner circumferential wall surface 126 of the ring mount 127 and the ring mount being coupled to the coupling face of the mounting base by the inner wall support 22.  See Figs. 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP2019-150906 in view of Krondorfer et al. (2003/0104773), hereinafter Krondorfer.
JP2019-150906 teaches the invention substantially as claimed except for the coupling mechanism including a pin extending from the mount base and a hole and an arcuate oblong hole on the ring mount.
Krondorfer teaches a cutting unit including a coupling mechanism including a pin 40 extending from a mount base 12 and a hole and an arcuate oblong hole (72, 60) on a ring mount 52 for quickly positioning a hub blade 52 on a mount base and better securing the hub blade to the mount base.  See Figs. 2-4.
.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019-150906 in view of Martin (6,591,725).
Regarding claim 3, JP2019-150906 teaches the invention substantially as claimed except for the coupling mechanism including a magnet on the ring mount of the mount base.
Martin teaches a cutting unit including a coupling mechanism having a magnet 32 on a ring mount of a mount base 30 for temporally holding a blade for preventing it dropping from the mount base when it is installed to or un-installed from the mount base.  See Figs. 2b and 3a.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a magnet on the mount base of the cutting unit in JP2019-150906 as taught by Martin for temporally holding the blade for preventing it dropping from the mount base when it is installed to or un-installed from the mount base.
Regarding claim 4, Martin does not teach providing a magnet on the ring mount.  However, it would have been obvious to one skilled in the art before the effective filling .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting units of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHONG H NGUYEN/Examiner, Art Unit 3724